UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4807


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN SYLVESTER MORRISON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00327-NCT-1)


Submitted:   July 12, 2011                   Decided:    August 9, 2011


Before KING and    DAVIS,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Sylvester Morrison was convicted by a jury of one

count of being a felon in possession of ammunition, in violation

of 18 U.S.C. § 922(g)(1) (2006), and one count of possession of

ammunition by an unlawful user of a controlled substance, in

violation of § 18 U.S.C. § 922(g)(3) (2006).                       The district court

sentenced Morrison to 180 months in prison for count one and 120

months in prison for count two, to run concurrently.                                 Morrison

timely     appealed.          Before    filing       its       response          brief,     the

Government filed a motion for a partial remand and a motion to

suspend the briefing order.             We granted the motion for a partial

remand while retaining jurisdiction over the appeal.                              On remand,

pursuant     to   the     Government’s            motion,        the     district         court

dismissed     count     two    and     sentenced         Morrison      to      180    months’

imprisonment on count one.             The Government then filed its brief

in this court.     We affirm.

            Morrison first contends that the district court erred

in convicting and sentencing him on two counts of violating 18

U.S.C.      § 922(g)      instead        of        dismissing          one        count      as

multiplicitous.          Because       the       district        court      remedied       all

multiplicity problems on remand, this claim is moot.

            Morrison      also       claims       that     the     “in      or     affecting

commerce”     element     of     his    18       U.S.C.    §     922(g)(1)         felon     in

possession    charge     is    unconstitutional           because,        as     applied     to

                                             2
Morrison,    it    exceeds     Congress’s       authority        under       the     Commerce

Clause.      Because     Morrison       failed     to    preserve        the    issue     for

appeal, this claim is reviewed for plain error.                                See United

States v. Olano, 507 U.S. 725, 732 (1993) (reviewing unpreserved

issues for plain error).             Morrison admits that the precedent of

this     Circuit   forecloses        his    current      argument.             See    United

States v. Wells, 98 F.3d 808, 810 (4th Cir. 1996) (rejecting the

argument that § 922(g)’s constitutionality was affected by the

Court’s    decision    in      United      States       v.   Lopez,      514       U.S.   549

(1995)); United States v. Gallimore, 247 F.3d 134, 137-38 (4th

Cir. 2010) (rejecting the same claim Morrison currently makes

with respect to United States v. Morrison, 529 U.S. 598 (2000),

and Jones v. United States, 529 U.S. 848 (2000)).                                  Moreover,

Morrison correctly recognizes that a three-judge panel of this

court     cannot    overrule       another       three-judge         panel.           United

States v.     Collins,      415    F.3d     304,    311      (4th    Cir.      2005)      (“A

decision of a panel of this court becomes the law of the circuit

and is binding on other panels unless it is overruled by a

subsequent    en    banc      opinion      of   this     court      or   a     superseding

contrary    decision     of    the   Supreme       Court.”     (internal           quotation

marks omitted)).

             Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and

legal    contentions     are      adequately       presented        in   the       materials

                                            3
before the court and argument would not aid in the decisional

process.

                                                     AFFIRMED




                              4